DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–5 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0313588 A1.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/348,263, filed on 18 June 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 June 2021 and 29 August 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 09 June 2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0001] references priority to U.S. Application No. 16/348,263, but does not reference the patent granted from the application.   Paragraph [0001] should reference U.S. Patent No. 11,063,263 B2, which is the patent granted from U.S. Application No. 16/348,263.
Paragraph [0074] uses the term "flow batter stack." Paragraph [0074] should use the term "flow battery stack."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrode structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the porosity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the electrode fiber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the center layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the other layers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a height of the spinous or needlelike structure is different." It is unclear what ""a height of the spinous or needlelike structure" is different from.
Claim 5 recites the limitation "the vertical tows" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the electrode" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2014-130778 A, hereinafter Sakamoto).
Regarding claim 1, Sakamoto discloses a flow battery stack (10, [0039]),
characterized in that, the flow battery stack (10) is assembled by using an electrode structure (13, [0039]), and
a porosity of an electrode fiber of each layer (11) in the stack is compressed to 90% or less after being compressed and assembled under a stack preload of 0.1–0.25 MPa (see porosity, [0039]).
Although Sakamoto does not explicitly disclose a range of 89–92%, Sakamoto does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 2, Sakamoto discloses all claim limitations set forth above and further discloses a flow battery stack:
characterized in that, a difference between the porosity of the electrode fiber of each layer (11) in the stack is less than 3% (see porosity, [0039]).
Regarding claim 4, Sakamoto discloses all claim limitations set forth above and further discloses a flow battery stack:
characterized in that, a surface of the electrode fiber of two side layers is a spinous or needlelike structure (FIG. 4, [0035]), and
a height of the spinous or needlelike structure is different (FIG. 4, [0035]).
Regarding claim 5, Sakamoto discloses all claim limitations set forth above and further discloses a flow battery stack:
characterized in that, the spinous or needlelike structure is formed by the vertical tows perpendicular to a surface of the electrode (13, [0035]), and
a diameter of the vertical tows is 10–20 μm (see diameter, [0036]).
Although Sakamoto does not explicitly disclose a range of 6–18 µm, Sakamoto does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (JP 2014-130778 A) as applied to claim(s) 1 above, and further in view of Ito et al. (WO 2015/068745 A1, hereinafter Ito).
Regarding claim 3, Sakamoto discloses all claim limitations set forth above and further discloses a flow battery stack:
characterized in that, a total thickness of the electrode is 3–6 mm (FIG. 4, [0130]),
Sakamoto does not explicitly disclose:
a thickness of the electrode fiber of each layer gradually is decreased toward the center layer from an outside to an inside, and
a thickness ratio of the other layers to the center layer is not less than 1.5:1.
Ito discloses an electrode structure characterized in that a thickness of an electrode fiber of each layer (13a, 14a) gradually is decreased toward a center layer (15a) from an outside to an inside (FIG. 1, [0101]), and a thickness ratio of the other layers to the center layer is not less than 1.5:1 (FIG. 1, [0101]) to improve the conductivity and handleability of the electrode structure (see nonwoven fabric, [0037]). Sakamoto and Ito are analogous art because they are directed to electrode structures for flow battery stacks. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrode structure of Sakamoto with the thickness ratio as taught by Ito in order to improve the conductivity and handleability of the electrode structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725